Case: 1:19-cv-01610 Document #: 73-4 Filed: 05/28/19 Page 1 of 2 PageID #:830




                 EXHIBIT D
 Case:
  Case:1:19-cv-01610
        1:17-cv-02928Document
                      Document#:#:73-4 Filed:06/29/17
                                   23 Filed:  05/28/19Page
                                                       Page12ofof12PageID
                                                                    PageID#:113
                                                                           #:831

                    UNITED STATES DISTRICT COURT
         FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.1.1.2
                               Eastern Division

Kyle Zak
                             Plaintiff,
v.                                                  Case No.: 1:17−cv−02928
                                                    Honorable Andrea R. Wood
Bose Corporation
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 29, 2017:


        MINUTE entry before the Honorable Andrea R. Wood: Motion and Status hearing
held. The Court sets the following briefing schedule for Defendant's motion to dismiss
[20]: Plaintiff shall have until 7/13/2017 to respond and Defendant shall have until
8/3/2017 to reply. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be made by
7/5/2017. As stated on the record, discovery related only to class certification and all
deposition discovery in this matter is stayed until further order of the Court. Written and
document discovery shall proceed. Status hearing set for 10/4/2017 at 9:00 AM. Mailed
notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
